Jonas V. Anderson, VA SB #78240
Acting Assistant United States Trustee
Kathryn Perkins, CSB #240149
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Room 213
Portland, OR 97205
Tel: (206) 553-2000 ext. 265
Email: kathryn.e.perkins@usdoj.gov

Attorneys for Gregory M. Garvin,
Acting United States Trustee for Region 18



                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF OREGON

 In re                                          Case No. 18-34244-pcm11

 Christian S. Radabaugh, Sr.,                   UNITED STATES TRUSTEE’S LIMITED
                                                OBJECTION TO APPLICATION TO
 Debtor(s).                                     EMPLOY AUCTIONEER (CENTRAL
                                                OREGON LIVESTOCK AUCTION)


         Gregory M. Garvin, Acting United States Trustee for Region 18 (the “UST”), by and

through his undersigned counsel hereby files this limited objection to the Application to Employ

Auctioneer (Central Oregon Livestock Auction), the “Employment Application” filed by the

above-captioned debtor (the “Debtor”) and respectfully requests the Court condition the

employment on the proposed auctioneer’s compliance with the United States Trustee’s insurance

and bonding requirements prior to the proposed May 20, 2019 sale. The United States Trustee

further requests any order approving the Employment Application set forth the proposed

auctioneer’s rate of compensation in accordance with Federal Rule of Bankruptcy Procedure 6005

and direct the auctioneer to file a report of sale consistent with Federal Rule of Bankruptcy

Procedure 6004(f) within 30 days of concluding the auction.


Page 1 - UNITED STATES TRUSTEE’S LIMITED OBJECTION

                    Case 18-34244-pcm11         Doc 176       Filed 05/13/19
    A. The Auctioneer Should Satisfy the United States Trustee’s Bonding Requirements

        The Debtor, as a debtor-in-possession, is bound by § 1107 to fulfill all duties otherwise

imposed on chapter 7 trustees. See 11 U.S.C. § 1107(a). Among those duties is the duty to comply

with § 345(b) which provides in pertinent part:

                 Except with respect to a deposit or investment that is insured or
                 guaranteed by the United States or by a department, agency or
                 instrumentality of the United States or backed by the full faith and
                 credit of the United States, the trustee shall require from an entity
                 with which such money is deposited or invested (1) a bond ...

11 U.S.C. § 345(b). When an auctioneer liquidates estate assets the auctioneer generates a cash

“deposit,” which must be protected in accordance with 11 U.S.C. § 345(b). To ensure auctioneer

compliance with § 345(b) the Office of the United States Trustee has promulgated bonding

requirements applicable any auctioneer liquidating bankruptcy estate assets.1 Specifically, the

United States Trustee’s Office requires the following:

                 The trustee must ensure that auctioneers are adequately bonded, prior
                 to auction or taking possession of estate property, in an amount that
                 is sufficient to cover all receipts from the sale. 11 U.S.C. § 704(a)(2),
                 28 U.S.C. § 586. The bond must be in favor of the United States of
                 America and is distinct from any other auctioneer’s bond required
                 under state law. All original bonds must be forwarded to the United
                 States Trustee.

                 The trustee needs to verify that the auctioneer maintains insurance
                 for lost or stolen property in the event that the trustee decides to make
                 a claim against the insurer in the event of such losses. . . .


Handbook for Chapter 7 Trustees, at p. 4-23 available at https://www.justice.gov/ust/file/

handbook_for_chapter_7_trustees.pdf/download (last visited May 13, 2019). Upon receipt of the

auctioneer’s bond, it is the practice of the United States Trustee to provide a copy of that bond to


1 See e.g. Chapter 11 Trustee Handbook, at p. 69 available at https://www.justice.gov/ust/file/ch11handbook-
200405.pdf/download (last visited May 13, 2019), see also Handbook for Chapter 7 Trustees, at p. 4-23 available at
https://www.justice.gov/ust/file/handbook_for_chapter_7_trustees.pdf/download (last visited May 13, 2019).

Page 2 - UNITED STATES TRUSTEE’S LIMITED OBJECTION

                        Case 18-34244-pcm11              Doc 176        Filed 05/13/19
the Clerk of the Bankruptcy Court. See generally LBR 2014-1 and LBF 753.50. In light of the

above, the United States Trustee respectfully requests that the Order approving the Employment

Application condition the approval on the proposed auctioneer’s compliance with obtaining a bond

compliant with 11 U.S.C. § 345(b).

   B. The Order Approving Employment Should Comply with Fed. R. Bankr. P. 6005

        Federal Rule of Bankruptcy Procedure 6005 provides that the “order of the court approving

the employment of an … auctioneer shall fix the amount or rate of compensation.” Here, although

the Employment Application discloses the proposed rate of compensation in accordance with

Federal Rule of Bankruptcy Procedure 2014, which the United States Trustee does not object to,

there is no proposed order attached to the Employment Application assuring compliance with rule

6005.

   C. The Order Should Direct the Auctioneer to File the Fed. R. Bankr. P. 6004(f) Report

        Federal Rule of Bankruptcy Procedure 6004(f) requires an auctioneer to file a report with

the court itemizing the property sold, the identity of the purchasers, and the price received for

each item after concluding the auction. Fed. R. Bankr. P. 6004(f). The United States Trustee

requests that the Order approving the Employment Application require the auctioneer to file this

report within 30 days of conducting the proposed sale of the Debtor’s assets.

        WHEREFORE, for the reasons set forth herein, the United States Trustee respectfully

requests that the Court condition the approval of the Employment Application on the proposed

auctioneer’s compliance with the bonding requirements of 11 U.S.C. § 345(b), and that the order

approving his employment set forth the auctioneer’s rate of compensation and require the

auctioneer to file a report of sale compliant with Federal Rule of Bankruptcy Procedure 6004(f)

no later than 30 days after the conclusion of the auction.



Page 3 - UNITED STATES TRUSTEE’S LIMITED OBJECTION

                     Case 18-34244-pcm11          Doc 176      Filed 05/13/19
DATED this 13th day of May, 2019.

                                    Respectfully submitted,

                                    GREGORY M. GARVIN
                                    Acting United States Trustee for Region 18


                                    /s/ Jonas V. Anderson
                                    JONAS V. ANDERSON, VA SB #78240
                                    Acting Assistant United States Trustee




Page 4 - UNITED STATES TRUSTEE’S LIMITED OBJECTION

                  Case 18-34244-pcm11   Doc 176    Filed 05/13/19
                                CERTIFICATE OF SERVICE

       I, Jonas V. Anderson, hereby certify that on May 13, 2019, the attached document was
served on the persons shown below, as follows:

 1.    By depositing a true copy thereof, in a sealed envelope with First-Class postage prepaid
and addressed as shown below, in the U.S. Mail, at Eugene, Oregon.

 Christian S. Radabaugh, Sr.                     Josh Divine
 15334 NE O'Neil Hwy                             Reese Smalley Wiseman & Schweitzer, LLP
 Redmond, OR 97756                               1265 Willis Street
                                                 P.O. Box 994647
                                                 Redding, California 96001
 ODR Bkcy                                        Shasta Livestock Auction Yard, Inc.
 955 Center St NE                                c/o Callie Wood, Reg. Agent
 Salem, OR 97301-2555                            3917 N. Main Street
                                                 P.O. Box 558
                                                 Cottonwood, CA 96022

2.     Based on the Bankruptcy Court’s Electronic Case Filing provisions, the following
person(s) were served electronically when the attached document was filed with the Court:

KENNETH P CHILDS                     kip@childslawfirm.org, kip@childslawfirm.org

MARTIN E HANSEN                      meh@francishansen.com, kathy@francishansen.com,
                                     mike@francishansen.com, carol@francishansen.com,
                                     jerry@francishansen.com, regina@francishansen.com

NICHOLAS J HENDERSON                 nhenderson@portlaw.com, tsexton@portlaw.com,
                                     mperry@portlaw.com,
                                     hendersonnr86571@notify.bestcase.com

HOWARD M LEVINE                      hlevine@sussmanshank.com, jhume@sussmanshank.com,
                                     ecf.howard.levine@sussmanshank.com,howard-levine-
                                     5487@ecf.pacerpro.com

TROY SEXTON                          tsexton@portlaw.com, nhenderson@portlaw.com,
                                     mperry@portlaw.com, troy-sexton-
                                     4772@ecf.pacerpro.com

                                            /s/ Jonas V. Anderson
                                            JONAS V. ANDERSON, VA SB #78240
                                            Acting Assistant United States Trustee

Page 1 – CERTIFICATE OF SERVICE




                    Case 18-34244-pcm11         Doc 176     Filed 05/13/19
